DETAILED ACTION
This is a Notice of Allowability based on the 16/522,506 application response filed on 04/12/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 1-5, 7-17, 22- 30 are allowed.
The prior art of record William (US Patent No. 2,942,881), Hagen (US Patent No. 7,762,913), Silberman (US Patent No. 3,427,023), Walker (US Patent Publication No. 2014/0228180), Gvoich (US Patent No. 5,885,196), Longo (US Patent No. 7,727,131), and Kalish (US Patent No. 3,517,931)  are the closest prior arts to the claimed invention but fails to teach or render obvious a handle having: a shaft extending along a first axis from a first end to a second end, the head being elongated having a length extending along a second axis from the front to the rear, wherein the first axis is not parallel to the second axis, the spindle being rotatable about the second axis, and the loop includes a first portion and a second portion, the first portion closer to the spindle than the second portion, the second portion includes a flattened profile positioned to support the handle upon a surface with the shaft at an acute angle with respect to the surface.
Claims 2-4, 7-17, 26-27, and 29-30 depend directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable. Claim 28 depends directly or indirectly from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784